NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ABRAHAM MARMOL BERNABE,                    No.    16-74021

                Petitioner,                     Agency No. A029-217-336

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Jose Abraham Marmol Bernabe, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

Marmol Bernabe’s motion for reconsideration and motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reconsider or reopen. Cano-Merida v. INS, 311

F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion in denying Marmol Bernabe’s motion

to reconsider where Marmol Bernabe failed to identify any error of fact or law in

the BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must

specify errors of fact or law in a prior decision); Ma v. Ashcroft, 361 F.3d 553, 558

(9th Cir. 2004) (discussing standard for a motion to reconsider).

      The BIA did not abuse its discretion in denying Marmol Bernabe’s untimely

motion to reopen where he failed to demonstrate prima facie eligibility for relief.

See 8 C.F.R. § 1003.2(c)(3)(ii); see also Ramirez-Munoz v. Lynch, 816 F.3d 1226,

1228 (9th Cir. 2016) (“A motion to reopen will not be granted unless the

respondent establishes a prima facie case of eligibility for the underlying relief

sought.”).

      We reject as without merit Marmol Bernabe’s contention that his case

should be remanded due to the fact the government did not file an opposition to his

motion to reopen.

      PETITION FOR REVIEW DENIED.




                                          2                                     16-74021